Title: To James Madison from Thomas Munroe, 22 July 1816
From: Munroe, Thomas
To: Madison, James



Sir,
Washington 22d. July 1816

I have the honor to enclose a Letter recd. to day.  I mentioned to the Committee that I thought it might be more proper, and also more satisfactory to the Executive that the Supreme Court, or at least the Circuit Court Judges & Officers should designate the scite, or make some communication of their wishes on the subject.  They replied that neither of these Courts being in Session, it would take some time to consult the Judges, & obtain a representation from them, That the Presidents informal permission was all that would be necessary at present, and that an Act of Appropriation for a suitable portion of the public reservation could be hereafter obtained.
To insure, however, a judicious location of the building and prevent any avoidable injury being done to the Square which contains 19a.1c.27  it might perhaps be well for the President to require that the Approbation of some of the principal Officers of the Government or of those of the District on the spot, should be obtained before the building is Commenced.  I have the Honor to be most respectfully Sir, Yr Ob Hum Servt.

Thomas Munroe

